UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51255 EZTD INC. (Exact name of registrant as specified in its charter) Delaware 98-0374121 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6 Yehezkel Koifman Street, Tel-Aviv, Israel (Address of Principal Executive Offices) (Zip Code) +972-73-705-8000 (Registrant’s telephone number, including area code) EZTrader, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller reporting company (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes¨Nox As of November 9, 2015, the registrant had 103,443,439 shares of common stock outstanding. When used in this quarterly report, the terms “EZTD,” “the Company,” “we,” “our,” and “us” refer to EZTD Inc., a Delaware corporation. 2 EZTD INC. Quarterly Report on Form 10-Q For the Quarter Ended September 30, 2015 TABLE OF CONTENTS Page Cautionary Note Regarding Forward-Looking Statements 4 PART 1-FINANCIAL INFORMATION (Unaudited) 5 Item 1. Condensed Consolidated Financial Statements 5 Condensed Consolidated Balance Sheets F -1 - F - 2 Condensed Consolidated Statements of Comprehensive Income F - 3 Condensed Statements of Changes in Equity F -4 - F - 5 Condensed Consolidated Statements of Cash Flows F - 6 Notes to Condensed Consolidated Financial Statements F -7 - F - 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures about Market Risk 9 Item 4. Controls and Procedures 9 PART II-OTHER INFORMATION 10 Item 6. Exhibits 10 SIGNATURES 11 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS The statements contained in this Quarterly Report on Form 10-Q, including in Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere herein, that are not historical facts are “forward-looking statements”. The business and operations of EZTD are subject to substantial risks, which increase the uncertainty described in the forward-looking statements contained in this Quarterly Report on Form 10-Q. Such forward-looking statements may be identified by, among other things, the use offorward-looking terminology such as “believes,” “intends,” “plan,” “expects,” “may,” “will,” “should,” or “anticipates” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. In particular, our statements regarding future financings and the potential growth of our markets and business outlook are examples of such forward-looking statements. The forward-looking statements include risks and uncertainties, including, but not limited to, our future growth being dependent upon the success of our business activity in the field of binary options and other factors, including future financings, and general economic conditions and regulatory developments, not within our control. Further information on potential factors that could cause actual results and developments to be materially different from those expressed in or implied by such statements is described in Item 1A, “Risk Factors” of our Registration Statement on Form 10 as of October 29, 2015 (our “Form 10”), and expressed from time to time in our filings with the Securities and Exchange Commission (the “SEC”). The forward-looking statements are made only as of the date of this filing, and, except as required by law, we undertake no obligation to update such forward-looking statements to reflect subsequent events or circumstances. Readers are also urged to carefully review and consider the various disclosures we have made in this Quarterly Report on Form 10-Q and our other filings with the SEC, including our Form 10. 4 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. EZTD INC. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2015 U.S. DOLLARS UNAUDITED INDEX Page Condensed Consolidated Balance Sheets F -1 - F - 2 Condensed Consolidated Statements of Comprehensive Income F - 3 Condensed Statements of Changes in Equity F -4 - F - 5 Condensed Consolidated Statements of Cash Flows F - 6 Notes to Condensed Consolidated Financial Statements F -7 - F- 18 5 CONDENSED CONSOLIDATED BALANCE SHEETS U.S. Dollars (in thousands) September 30, 2015 December 31, 2014 Unaudited Audited ASSETS CURRENT ASSETS: Segregated client cash accounts $ $ Restricted cash 41 42 Receivable from credit card companies Other current assets Total current assets $ $ NON-CURRENT ASSETS: Property and equipment, net $ $ Intangible assets, net - Total non-current assets $ $ Total assets $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. F - 1 CONDENSED CONSOLIDATED BALANCE SHEETS U.S. Dollars (in thousands, except share and per share data) September 30, December 31, Note Unaudited Audited LIABILITIES AND EQUITY CURRENT LIABILITIES: Obligation to customers $ $ Financial liabilities - Convertible loans 5 Accounts payable Related parties 22 Accrued expenses and other accountspayable Total current liabilities $ $ LONG TERM LIABILITIES: Accrued severance pay, net Total liabilities $ $ EQUITY (DEFICIENCY): 7 Common stock of $ 0.001 par value: Authorized: 300,000,000 shares at September 30, 2015 and December 31, 2014; Issued and outstanding: 103,443,439 and 94,385,302 shares at September 30, 2015 and December 31, 2014, respectively. 94 Additional paid-in capital Prepayment on account of shares - Accumulated deficit ) ) Equity (deficiency) $ ) $ ) Total liabilities and equity $ $ F - 2 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME U.S. Dollars (in thousands, except share and per share data) Nine months ended Three months ended September30, September 30, 2014 September30, September 30, 2014 Unaudited Unaudited Revenues $ Operating expenses: Sales and marketing General and administrative Research and development Stock-based compensation Impairment of bank deposits - - - Total operating expenses Operating loss ) Financial expenses, net Net loss before taxes on income ) Taxes on income - - - Net loss attributable to the Company $ ) $ ) $ ) $ ) Total basic and diluted net loss per share ) Weighted average number of common stock used in computing basic and diluted net loss per share The accompanying notes are an integral part of the condensed consolidated financial statements. F - 3 CONDENSED STATEMENTS OF CHANGES IN EQUITY U.S. Dollars (in thousands) (except common stock) Common stock Share capital Additional paid-in capital Prepayment on account of shares Accumulated deficit Total shareholders’ equity (deficiency) Number Amount Balance as of December 31, 2014(Audited) $
